Citation Nr: 0502791	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-05 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 2002).

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability is the subject of a 
separate decision.)


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 administrative decision of the 
Regional Office (RO) that denied the veteran's claim for 
Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922(a).  This case was previously before the Board in 
April 2002, at which time it was remanded for adjudication of 
a pending claim for service connection.  In November 2002, 
the Board again remanded the veteran's claim for insurance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record discloses that there are virtually no 
documents pertaining to the veteran's insurance claim in the 
claims folder.  In this regard, the Board notes that the 
veteran's application for insurance, the administrative 
decision denying the claim, the notice of disagreement, the 
statement of the case and the substantive appeal are not in 
the claims folder.  An insurance file, if created, is not in 
the record.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  In this case, the appellant has not been 
provided with notice of what specific information and/or 
specific medical or lay evidence, not previously submitted, 
is necessary to substantiate his claim, and what specific 
evidence, if any, he is expected to obtain and submit, and 
what specific evidence will be retrieved by VA.  Further, he 
must be advised to send any evidence in his possession 
pertinent to the appeal to VA.  

As noted in the Board's remand of April 2002, the RO denied 
the veteran's application for insurance because of poor 
health resulting from his nonservice-connected psychiatric 
disability.  The claim for service connection for a 
psychiatric disability is still pending.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate his 
claim, to include what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA.  

2.  Following the adjudication by the 
Wichita, Kansas, RO of the issue of 
service connection for a psychiatric 
disability, the Philadelphia, 
Pennsylvania Regional Office and 
Insurance Center should adjudicate the 
veteran's claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922(a).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

